IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


MICHAEL H. MOORE,                         )
                                          )
      Claimant Below – Appellant,         )
                                          )      C.A. No.: N20A-07-013 FJJ
 v.                                       )
                                          )
HERITAGE BUSINESS SYSTEMS ,               )
                                          )
      Employer Below – Appellee.          )


                          Submitted: March 17, 2021
                           Decided: April 15, 2021


     UPON CONSIDERATION OF APPELLANTS APPEAL OF THE
   DECISION OF THE INDUSTRIAL ACCIDENT BOARD, AFFIRMED

                           OPINION AND ORDER




Emily P. Laursen, Esquire, Kimmel Carter Roman Peltz & O’Neill, P.A., 56 W.
Main St., Newark, DE, 19702, Attorney for Michael H. Moore

Andrea C. Panico, Esquire, Tybout Redfearn & Pell, 750 Shipyard Drive, Suite
400, Wilmington, DE 19801, Attorney for Heritage Business Systems




Jones, J.
           Appellant Michael Moore (“Moore”) has brought this appeal from a decision

of the Industrial Accident Board (“Board” or “IAB”) before the Superior Court.

Moore is asking this Court to reverse a decision of the IAB which found that Moore

had failed to meet his burden to prove that he had suffered a permanent injury to his

cervical spine as a result of an injury he suffered while working for Heritage

Business Systems (“HBS”), his former employer and the Appellee in this case.

Moore claims that the IAB could not have reached its conclusion based on the

evidence which was presented at Moore’s hearing before the Board.

           The record reflects that the IAB’s factual determinations were based on

substantial evidence, and Moore has not alleged that the IAB committed any errors

of law in its decision. Therefore, the IAB’s decision is AFFIRMED.

                                       FACTUAL BACKGROUND

           The following statement of facts is based on the undisputed facts in the

briefing submitted by both parties for this motion and the record below.

           Until suffering a work-related injury in 2017, Moore was employed by HBS

as a Kent County Service Technician.1                       Moore’s job duties included calling

customers, calling dispatchers, ordering parts, and traveling to various worksites to

service copy machines, printers, and other equipment.2




1
    Appellant’s Brief (hereinafter “Moore Br.”) at 1.
2
    Moore Br. at 1.

                                                        2
        On January 18, 2017, Moore traveled via automobile to a YMCA located in

Wilmington, Delaware, for an on-site service call.3 While Moore was walking

towards the worksite, an unidentified man (the “assailant”) approached Moore

asking for spare change. Moore told the assailant that he did not have any spare

change, but the assailant continued to follow Moore. Eventually, the assailant ran

behind Moore, jumped on him, and began attacking Moore. The assailant choked

Moore, hit him on the top of the head with a piece of metal, forced Moore to his

knees and punched him in the face. Moore retaliated by punching the assailant,

which caused the assailant to flee. Moore’s car keys were in his hand when he

punched the assailant, and Moore’s punch caused his keys to penetrate one of the

fingers on Moore’s right hand. After the assailant fled, Moore returned to his car

and called the police.

        Following the attack, Moore continued to work because “he had just been

hired” and “didn’t want to make a big issue” out of the attack.4 Moore did, however,

begin visiting physicians to examine the injuries he sustained. On January 23, 2017,

Moore received an evaluation from Dr. Ahmed of Doc-in-a-Box. During his initial

visit to Dr. Ahmed, Moore completed a registration form in which he complained of

hand, head, neck and back pain. Following his initial evaluation, Moore visited Dr.



3
 Moore Br. at 1.
4
 Industrial Accident Board Decision on Petition to Determine Additional Compensation Due (Jul. 08,
2020)(hereinafter “IAB Op.”) at 6.

                                                       3
Ahmed several more times, and Dr. Ahmed initially focused on treating the injury

to Moore’s right hand, which had developed a bacterial infection. Moore received

an MRI scan in April of 2017 which showed “multiple cervical disc herniations from

C3-4 through C7-T1.”5

        In the months following the attack, Moore experienced two additional

incidents. First, Moore experienced a lower back injury in May of 2017 as a result

of lifting a box.6 Next, Moore was involved in a motor vehicle accident on August

16, 2017.7 Moore reported that this accident caused an increase in neck pain,

headaches, and a pain to his right shoulder.

        Moore began receiving treatment from Dr. Andrew Robinson in February of

2018.8 Dr. Robinson is a board-certified medical doctor licensed to practice in

Maryland and Delaware who specializes in shoulder and sports medicine. Moore

informed Dr. Robinson about both the injuries he sustained as a result of the attack

in January of 2017 as well as the August 2018 motor vehicle accident. Dr. Robinson

provided testimony on Moore’s behalf at his hearing before the IAB. In March of

2020, Moore received an evaluation from Dr. Andrew Gelman on behalf of HBS “to

address the nature and extent of Claimant’s injuries as a result of the work accident




5
  Moore Br. at 4.
6
  App. Ex. E (Dr. Gelman Transcript, hereinafter “Gelman Tr.”) at E-56.
7
  Moore Br., at 6.
8
  IAB Op. at 3.

                                                        4
and to provide an opinion regarding permanent impairment to the cervical spine.”9

Dr. Gelman is a board-certified physician who specializes in orthopedic surgery.

Moore saw Dr. Gelman for one additional evaluation.10 Dr. Gelman reviewed

Moore’s medical records in connection with his visitation and provided testimony

on behalf of HBS at Moore’s IAB hearing. Dr. Gelman testified that Moore’s

cervical spine injury was not attributable to the January 2017 attack.

                                    PROCEDURAL HISTORY

        In September of 2019, Moore filed a Petition to Determine Additional

Compensation Due, seeking a finding that he experienced a 26% impairment to his

cervical spine as a result of the January 2017 attack he suffered while working for

HBS.11 HBS disputed Moore’s claim of permanent injuries to his spine as a result

of the January 2017 attack. The IAB held a video hearing on the matter in June of

2020. During the hearing, Dr. Gelman provided expert medical testimony on behalf

of HBS, while Dr. Robinson provided testimony on behalf of Moore. Moore also

testified at the hearing on his own behalf. On July 8, 2020, the Board issued a

Decision on Moore’s Petition to Determine Additional Compensation Due (the

“Decision.”) The Board’s Decision denied Moore’s claim and found that he had not

met his burden of proving either the extent of his cervical spine injury or that his



9
  Defendant’s Reply Br. (“Def.’s Br.”) at 7.
10
   IAB Op. at. 3-4 (“Claimant agreed that he saw Dr. Gelman on two occasions.”)
11
   IAB Op. 2.

                                                       5
permanent injuries were caused by the January 2017 attack rather than other factors.

Moore filed a Notice of Appeal of the Decision to the Superior Court, and the parties

submitted briefing on the matter.

                                   STANDARD OF REVIEW

        In its capacity as an appellate court for the IAB, the Superior Court’s task is

limited to determining whether the Board’s decision was supported factually by

substantial evidence and free from errors of law.12 Substantial evidence means “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”13 Applying the substantial evidence standard “[r]equires the reviewing

court to search the entire record to determine whether, on the basis of all the

testimony and exhibits before the agency, it could fairly and reasonably reach the

conclusion that it did.”14 The Superior Court will give factual decisions of the Board

substantial deference, and will consider the record in a light most favorable to the

Board. In so doing, the Superior Court will not weigh the evidence presented below,

evaluate the credibility of witnesses, or make its own factual findings.15 On appeal,

this Court will not substitute its judgement for that of the Board, even if the




12
   DiSabatino Bros., Inc. v. Wortman, Del. Supr., 453 A.2d 102, 105 (1982).
13
   Bullock v. K-Mart, 1995 WL 339025, at *2 (Del. Super. May 5, 1992).
14
   National Cash Register v. Riner, Del. Supr., 424 A.2 669, 674, 675 (1980).
15
   DeAndre Christopher v. Unemployment Insurance Appeal Board (Del. Super. Oct. 28, 2020).

                                                      6
reviewing judge would have come to a different conclusion on the merits.16 Alleged

errors of law by the Board are reviewed de novo.

                                                 ANALYSIS

           In this case, Moore claims that “[the] Board could not have reached the

conclusions it did based upon the testimony and exhibits before it at the hearing on

June 4, 2020.” In other words, Moore asks this Court to conclude that the Board

made an error in its factual determinations rather than an error of law. The factual

disputes in this case ultimately come down to conflicting testimony by both Moore

and the medical experts who testified at the hearing regarding the cause and extent

of Moore’s injuries.

           As Claimant, Moore bore the burden of proving to the IAB that he had

suffered a 26% permanent impairment to his cervical spine.17 Moore presented

testimony from Dr. Robinson that he had suffered a 26% permanent impairment to

his cervical spine, while HBS presented testimony from Dr. Gelman that Moore’s

cervical spine injury was only a 6% permanent impairment and that the injury was

not causally related to the attack he suffered in January of 2017. The Board is free

to choose between conflicting expert testimony, but must provide “specific relevant

reasons” based on evidence in the record for accepting one expert’s testimony over




16
     Warren v. Amstend Industries, Inc., 2020 WL 4582504 (Del. Super. 2020).
17
     IAB Op. at 20.

                                                         7
the other.18       The Board has discretion to evaluate the credibility of Moore’s

testimony as the Claimant.19

        The Board concluded that Dr. Gelman’s testimony was more persuasive than

Dr. Robinson’s testimony, and that Moore had not met his burden of proving a 26%

permanent impairment to his cervical spine and said permanency was related to his

work injury in January of 2017.20 The Board evaluated Moore’s testimony and

concluded that it “lacked credibility. . . [Moore’s] testimony does not evidence

someone who has a 26% impairment.”21 In determining that Moore’s testimony was

not credible, the Board noted that Moore “has no work or driving restrictions and

can work essentially the same job he did prior to the accident, but in a single

location.”22 The Board also noted that Moore did not seek treatment for neck or

back injuries until some time after his motor vehicle accident, and that Moore’s

initial treatment following the January 2017 attack focused on his hand.23

Furthermore, the IAB noted that “initial examinations [for Moore] appeared to show

normal findings, including range of motion, for the neck.”24 Dr. Gelman noted this

in his testimony, and further testified that if Moore had acute disc herniations, he



18
   Elliot v. State, 2014 WL 3049504 (Del. Super. 2014), at *4.
19
   Clements v. Diamond State Port. Corp., 831 A.2d 870, 878 (Del. 2003).
20
   IAB Op. at 21 (citing DiSabatino Bros., Inc. v. Wortman, 453 A.2d 102 (Del. Super. 2016)) (Industrial Accident
Board is free to choose between conflicting medical opinions.)
21
   IAB Op. at 21.
22
   IAB Op. at 21.
23
   IAB Op. at 21.
24
   IAB Op. at 21.

                                                        8
would have displayed severe symptoms immediately.25 The Board also noted that

Moore’s complaints of back pain “only surfaced after a documented lifting incident

[i.e., the injury Moore suffered in May of 2018 as a result of lifting a heavy box.]”26

For these reasons, the Board favorably evaluated Dr. Gelman’s testimony that he

“could not relate the impairment to the work incident with reasonable medical

probability.”27

         The Board further did not find Dr. Robinson’s testimony on behalf of Moore

to be credible.28 In evaluating Dr. Robinson’s testimony, the Board noted that “[Dr.

Robinson] only provided a whole person rating [for Moore’s spinal injury]” while

the relevant statute “requires a rating specific to a body part to calculate benefits.”29

         Moore’s Brief in this case identifies three specific alleged defects in the brief

he filed in this appeal, which are addressed below. None of these alleged defects

provides a basis for overturning the IAB’s Decision.




25
   IAB Op. at 21.
26
   IAB Op. at 21.
27
   IAB Op. at 22.
28
   Moore’s filed a Reply Brief in this case attempting to distinguish the facts of his case from Clements v. Diamond
State Port. Corp. (831 A.2d 879) (Del. 2003). HBS cited Clements for the proposition that “If a medical expert’s
opinion depends primarily on the credibility of claimant’s subjective complaints and the Board determines that those
subjective complaints are not credible, the Board may reject the medical expert’s conclusion.” While it is true that
Clements contains a number of factual distinctions from the present case, these distinctions are immaterial. It is within
the Board’s discretion to make determinations regarding the credibility of expert medical testimony. While it is true
that Dr. Gelman “never [testified] that [Moore suffered] no impairment” to his cervical spine and did not “state…
what percentage of [Moore’s impairment was attributable] to which accident,” it does not follow that “the Board’s
failure to avoid a permanent impairment rating attributable to the work incident [is inconsistent with] the testimony
before the Board” because the Board retains discretion over the credibility of the expert witnesses and Moore’s
personal testimony.
29
   IAB Op. at 21.

                                                           9
         First, Moore states that “at the outset, there is no dispute that Claimant injured

his cervical spine when he was assaulted in the course and scope of his

employment.”30 While this is correct, it is not sufficient to meet Moore’s burden in

demonstrating the permanency of his injury or the permanency’s relationship to the

work accident. Moore claims that he suffered a 26% impairment to his cervical spine

as a result of the assault which took place in January of 2017. Moore’s burden before

the Board was not merely to prove that he suffered some degree of injury to his

cervical spine as a result of this attack, but was instead to prove that his injury left

him with a permanent impairment of his cervical spine as a result of the January

2017 attack. As described below, there was substantial evidence in the record to

justify a conclusion consistent with Dr. Gelman’s testimony.

         Second, Moore disputes that the record supports the Board’s determination

that Moore failed to prove that his injury was related to the January 2017 attack

based on the Board’s determination that Moore had a “delay in the onset of his

cervical spine symptoms.”31 The Board’s decision states that “[Moore] had a delay

in [the] onset of his cervical spine symptoms and then following improvement he

was in [a] motor vehicle accident [in August of 2017.]”32 In other words, the Board

determined that the August 2017 motor vehicle accident rather than the January 2017



30
   Moore Br. at 15.
31
   Moore Br. at 16 (citing IAB Op. at 22.)
32
   IAB Op. at 22.

                                             10
attack caused the cervical spine injury at issue in this case. Moore claims that the

record does not support this conclusion because his initial intake notes from Dr.

Ahmed indicate that he suffered “injuries to his hand, head, neck and back.”33

           While Dr. Ahmed’s initial intake notes reflect the fact that Moore complained

of “head, neck and back” injuries in his initial visits, this evidence does not

contradict the Board’s determination that Moore had a “delay in the onset of cervical

spine symptoms” that makes the causal connection between the attack and his spinal

injury questionable. Dr. Gelman testified that if Moore had experienced the serious

injuries he alleges to his neck, back, and head as a result of the attack (as opposed to

the motor vehicle accident several months later or the injury he suffered lifting a

heavy object), then presumably he would have complained about these injuries to

Dr. Ahmed in greater detail during his initial visit, and Dr. Ahmed’s notes would

contain a more detailed description of the injuries to these parts of Moore’s body.34

This testimony constitutes substantial evidence supporting                the Board’s

determination on this point, and this does not offer a basis to overturn the Board’s

decision.

           Finally, Moore argues that the Board ignored evidence that contradicts the

notion that his cervical spine injury was caused by either the May 2017 lifting




33
     Moore Br. at 15.
34
     Gelman Tr. At 14-17.

                                             11
incident or the August 2017 automobile accident. Specifically, Moore points to an

MRI which he received in April of 2017, which “predate[s] the motor vehicle

incident” and shows “evidence [of] herniations at several levels in the cervical

spine.”35 According to Moore, “[f]ailure to attribute the impairment to the cervical

spine disregards entirely the objective MRI findings on the April 2017 MRI for

which there is no other source.”36 Moore further argues that “noting in [his] medical

history even suggested he had cervical pain prior to this work injury [i.e., the January

2017 attack]. . .”37

         Moore’s contention is incorrect, and there is evidence in the record indicating

that Dr. Gelman reviewed the MRI evidence and concluded that it did not

demonstrate a causal connection between the January 2017 attack and Moore’s

cervical spinal injuries. Dr. Gelman’s testimony at the IAB hearing addressed the

effect of the April 2017 MRI on his conclusion that the January 2017 attack did not

cause Moore’s cervical spinal injuries:

                Q: In terms of the 4/21/17 MRI of the cervical spine, can you
         describe for the Board the findings that were noted based upon that MRI
         study?
                A: [Dr. Gelman]: The report references a number of findings,
         the report per a Dr. Hartker. He recorded a 20 percent loss of height at
         the C6 vertebral body, with no vertebral body edema or recent
         compression fracture. He also recorded some synovial fluid changes
         and synovitis with edema at the C3-C4 level; a one to two-millimeter
         disc herniation at the C3-C4 level; the C4-C5 level, the C6-7 level and
35
   Moore Br. at 17.
36
   Moore Br. at 17.
37
   Moore Br. at 18.

                                            12
           the C7-T1 level. At the C3-4 level, he recorded that there was some
           spinal stenosis encroaching the neuro-foramina. At the C6-7 level, he
           noted some displacement of the right and left C7 nerve roots. So he did
           record an abundance of various MR features.
                  Q: An in terms of the features described in the study, what is
           your opinion relative to whether or not those documented features
           resulted [from] the assault that occurred in January 2017?
                  A: In my opinion, the features are incidental to the incident at
           issue . . . looking at these changes, for example, the 20 percent loss of
           height at C6 suggests a very remote issue. Other changes. . . would
           further suggest and reflect that these are chronic, pre-existing issues
           predating the January 2017 time frame.
                  Q: Is there anything documented in the MRI report that would
           tell the Board that any of these findings or changes resulted from the
           January 2017 incident?
                  A: Well, the Board has to take into consideration the early
           clinical documentation. In other words, if somebody herniated four
           discs acutely, there would be some serious symptomatology that that
           individual would report and that the clinician would document. . .
           there’s nothing about symptomatology with regards to the neck for
           approximately three months [in the Doc-in-a-Box records], after which
           the cervical spine becomes an issue. So that’s not consistent with the
           mechanism of an acute herniating at all. The Board needs to take that
           home, realizing that the clinical information supersedes imaging.38

           Dr. Gelman’s testimony before the Board, in other words, explicitly addressed

the April 2017 MRI and explained why he did not believe it provided a basis for

attributing Moore’s cervical spinal injuries to the January 2017 attack.               This

testimony represents substantial evidence in the record which is sufficient to justify

the Board’s conclusion, and it is not the role of this Court in its appellate capacity to




38
     Gelman Tr. At 14-17.

                                              13
weigh the significance of this testimony evaluate its credibility or to substitute its

own judgment for that of the IAB.39

                                            CONCLUSION

        The record in this case provides substantial evidence for the findings of fact

contained in the Board’s July 2020 Decision. In light of the evidence in the record

justifying the IAB’s Decision and the absence of any errors of law, the IAB’s

Decision is hereby AFFIRMED.

                                                                      /s/ Francis J. Jones, Jr.
                                                                    Francis J. Jones, Jr., Judge




/jb

cc: File&Serve Express




39
 See Reese v. Home Budget Center, 619 A.2d 907, 910 (Del. 1992) (Board is free to choose between conflicting
medical expert opinions so long as there is substantial evidence to support the finding.)

                                                      14